11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Conner-Marrs Company
Appellant
Vs.                   No. 11-01-00095-CV B Appeal from Brown County
Tom Thomas, Trustee of the Brady Thomas and
Agnes Thomas Irrevocable Family Trust     
Appellee
 
The parties have filed a joint motion to
dismiss the appeal.  In their motion,
the parties state that they have settled all the underlying litigation between
them and request that the appeal be dismissed. 
The motion is granted. 
TEX.R.APP.P. 42.1.
The appeal is dismissed.
 
PER CURIAM
 
April 4, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.